Exhibit 10.1


EXECUTION VERSION




AMENDMENT NO. 3


AMENDMENT NO. 3, dated as of March 7, 2019 (this “Amendment”), among INGEVITY
CORPORATION, a Delaware corporation (the “U.S. Borrower”), Ingevity Holdings
SPRL (formerly known as MEADWESTVACO EUROPE SPRL), a Belgian private limited
liability company (société privée à responsabilité limitée/besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of Belgium, with its
registered office at Avenue des Olympiades 2, B-1140 Brussels and registered
with the Belgian Crossroads Bank for Enterprises under number 0402.720.145,
RPR/RPM Brussels (French speaking division) (the “Belgian Borrower” and together
with the U.S. Borrower, the “Borrowers”), the other Loan Parties, the Lenders
party hereto and WELLS FARGO BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), to the Credit Agreement dated as
of March 7, 2016 (as amended, supplemented or otherwise modified prior to the
date hereof, including pursuant to the Incremental Facility Agreement and
Amendment No. 1, dated as of August 21, 2017 and the Incremental Facility
Agreement and Amendment No. 2, dated as of August 7, 2018, the “Existing Credit
Agreement” and, as amended by this Amendment, the “Amended Credit Agreement”),
by and among the Borrowers, the Lenders from time to time party thereto, the
Swingline Lender, the Issuing Banks and the Administrative Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Existing Credit Agreement.
WHEREAS, pursuant to Section 9.02(b) of the Existing Credit Agreement, the
Borrowers, the Administrative Agent and the Required Lenders may waive
compliance with, amend or modify the Existing Credit Agreement pursuant to an
agreement or agreements in writing;
WHEREAS, pursuant to Section 9.02(b) of the Existing Credit Agreement, the
Borrowers, the Administrative Agent and each of the undersigned Lenders,
together constituting the Required Lenders under the Existing Credit Agreement,
are willing to amend the Existing Credit Agreement as set forth herein; and
WHEREAS, the Guarantors party hereto are willing to enter into this Amendment.
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments and Waivers. The Existing Credit Agreement is, effective as
of the Effective Date (as defined herein), hereby amended as follows:


(a)Section 1.01 of the Existing Credit Agreement is hereby amended by adding the
following definitions in alphabetical order:


“Amendment No. 3” means that certain Amendment No. 3, dated as of March 7, 2019,
by and among the Borrowers, the other Loan Parties, the Administrative Agent and
the Lenders party thereto.
“Amendment No. 3 Effective Date” means March 7, 2019.
“Amendment No. 4” means that certain Incremental Facility Agreement and
Amendment No. 4 dated as of March 7, 2019 by and among the Borrowers, the other
Loan Parties, the Administrative Agent and the Lenders party thereto (including
the Lenders that become Lenders pursuant thereto).
“Amendment No. 4 Incremental Term A-1 Commitment” means the commitment by
certain Lenders to make Amendment No. 4 Incremental Term A-1 Loans to the U.S.
Borrower pursuant to Amendment No. 4.
“Amendment No. 4 Incremental Term A-1 Loans” means the Term Loans incurred on or
about the Amendment No. 3 Effective Date in an aggregate principal amount not to
exceed $375,000,000.


1

--------------------------------------------------------------------------------







“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(b)The definition of “Applicable Rate” set forth in Section 1.01(a) of the
Existing Credit Agreement is hereby amended by replacing “Section 5.01(a) or
5.01(b) of consolidated financial statements (commencing with the financial
statements covering the first fiscal quarter commencing on or after the Initial
Funding Date)” with “Section 5.01(d) of each Compliance Certificate (commencing
with the first Compliance Certificate delivered after the Amendment No. 3
Effective Date)”.


(c)The definition of “Incremental Base Amount” set forth in Section 1.01(a) of
the Existing Credit Agreement is hereby amended and restated in its entirety as
set forth below:


“Incremental Base Amount” means, as of any date of determination, (a)
$225,000,000 minus (b) the aggregate principal amount of Permitted Junior Lien
Secured Indebtedness incurred pursuant to Section 6.02(i)(B).
(d)The following language is hereby added to the Existing Credit Agreement as a
new Section 1.09:


"Section 1.09. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction's laws), if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person."


(e)Section 2.11(g) of the Existing Credit Agreement is hereby amended by
striking the word "Term" immediately after "(B) a notice of prepayment of".


(f)Section 2.21(a) of the Existing Credit Agreement is hereby amended by (x)
replacing “the Amendment No. 2 Effective Date” with “the Amendment No. 3
Effective Date” and (y) adding the following language to the end of the first
sentence: “; provided that for the avoidance of doubt, the establishment of the
Amendment No. 4 Incremental Term A-1 Commitments shall not be subject to the
foregoing test”.


(g)Section 2.21(b) of the Existing Credit Agreement is hereby amended by adding
the following language after both “(A)” and “(B)” in the second sentence: “other
than with respect to the Amendment No. 4 Incremental Term A-1 Loans,”.


(h)Section 5.01(d) of the Existing Credit Agreement is hereby amended by
replacing “concurrently with” with “within five Business Days of”.


(i)Section 5.01(e) of the Existing Credit Agreement is hereby amended by
replacing “concurrently with” with “within five Business Days of”.


(j)Section 5.01(g) of the Existing Credit Agreement is hereby amended by
replacing “concurrently with” with “within five Business Days of”.




2

--------------------------------------------------------------------------------







(k)Section 5.03 of the Existing Credit Agreement is hereby amended by adding the
following at the end of such Section: “For purposes of this Section 5.03, if any
new Person comes into existence in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws), such new Person shall be deemed to have been organized on
the first date of its existence by the holders of its Equity Interests at such
time.”


(l)The proviso to Section 6.02(i)(B) of the Existing Credit Agreement is hereby
amended by adding the following language immediately after “together with the
aggregate amount of Incremental Term Loans and Incremental Revolving commitment
Increases then in effect”: “(excluding the Amendment No. 4 Incremental Term A-1
Loans and the Incremental Term Loans and Incremental Revolving Commitment
Increases incurred or established pursuant to Amendment No. 1 and Amendment No.
2)”.


(m)Section 6.12(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety as set forth below:


(a)     Commencing with the first full fiscal quarter ending after the Initial
Funding Date, the U.S. Borrower will not permit the Total Leverage Ratio for any
Test Period to be greater than 4.00 to 1.00. Notwithstanding the foregoing, upon
the borrowing of Incremental Term Loans, borrowing under Incremental Revolving
Commitment Increases or the issuance of any other Indebtedness permitted under
Section 6.01, in each case, to fund a Material Permitted Acquisition and until
and including the end of the fourth full fiscal quarter thereafter (each such
period, an “Increase Period”), the maximum permitted Total Leverage Ratio shall
be increased to 4.50 to 1.00 (a “Step-Up”) for each Test Period ending during
such Increase Period; provided that (x) such Increase Period shall be in effect
for any fiscal quarter only to the extent that the U.S. Borrower shall have
indicated in the Compliance Certificate for such fiscal quarter (1) that the
borrowing of Incremental Term Loans, borrowing under Incremental Revolving
Commitment Increases or the issuance of any other Indebtedness permitted under
Section 6.01, in each case, to fund a Material Permitted Acquisition has
occurred, (2) the date on which such Increase Period commenced and (3) that such
Increase Period remains in effect for the applicable quarter and (y) in any
period of five consecutive full fiscal quarters immediately following a Material
Permitted Acquisition there shall be at least one fiscal quarter as of the end
of which the Total Leverage Ratio has been complied with, without giving effect
to a Step-Up).
(n)The following language is hereby added to the Existing Credit Agreement as a
new Section 8.03:


“Section 8.03.    Certain ERISA Matters.


(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate


3

--------------------------------------------------------------------------------







accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).”


(o)    Effective as of the Effective Date, the Required Lenders hereby waive any
Default or Event of Default existing on the Effective Date that arose prior to
the Effective Date from (w) the failure of the U.S. Borrower to deliver a
Compliance Certificate within the time limit set forth in Section 5.01(d) of the
Existing Credit Agreement, (x) the failure of the U.S. Borrower to deliver a
certificate of an Authorized Officer or a Financial Officer of the U.S. Borrower
within the time limit set forth in Section 5.01(e) of the Existing Credit
Agreement, (y) the failure of the U.S. Borrower to deliver a detailed
consolidated budget within the time limit set forth in Section 5.01(g) of the
Existing Credit Agreement or (z) the incorrectness of any representation or
warranty made or deemed made by the U.S. Borrower or any Restricted Subsidiary
pursuant to Section 4.03(b) of the Existing Credit Agreement, solely to the
extent that such representation or warranty was incorrect because a Default or
Event of Default described in clause (w), (x) or (y) of this Section 1(l).




Section 2.Representations and Warranties. The Loan Parties represent and warrant
to the Lenders and the Administrative Agent as of the Effective Date that:


(a)At the time of and immediately after giving effect to this Amendment, the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of the Effective Date, except in
the case of any such representation and warranty


4

--------------------------------------------------------------------------------







that expressly relates to a prior date, in which case such representation and
warranty was so true and correct on and as of such prior date.


(b)Immediately prior to and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.


Section 3.Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Effective Date”) on which:


(a)the Administrative Agent (or its counsel) shall have received from the Loan
Parties and each of the Lenders constituting the Required Lenders under the
Existing Credit Agreement, a counterpart of this Amendment signed on behalf of
each such party;


(b)the Administrative Agent shall have received (i) true and complete copies of
the Organizational Documents of each Loan Party and a copy of the resolutions,
in form and substance reasonably satisfactory to the Administrative Agent, of
the Board of Directors or other governing body, as applicable, of each Loan
Party (or a duly authorized committee thereof) authorizing the execution,
delivery and performance of this Amendment (and any agreements relating
thereto), together with such certificates relating to the good standing of each
Loan Party or the substantive equivalent, if any, available in the jurisdiction
of organization for each Loan Party from the appropriate governmental officer in
such jurisdiction as the Administrative Agent may reasonably request and (ii) a
certificate of each Loan Party, dated the Effective Date, substantially in the
form of Exhibit M to the Existing Credit Agreement or otherwise reasonably
satisfactory to the Administrative Agent, with appropriate insertions, executed
by an Authorized Officer of such Loan Party, and attaching the documents
referred to in clause (i) above;


(c)the representations and warranties set forth in Section 2 hereof shall be
true and correct and the Administrative Agent shall have received a certificate
of an Authorized Officer to such effect;


(d)the Amendment No. 4 Incremental Term A-1 Loans (as defined in the Amended
Credit Agreement) shall have been incurred following, but substantially
concurrently with, the effectiveness of this Amendment;


(e)the U.S. Borrower shall have (1) reimbursed the Administrative Agent for the
reasonable and documented out-of-pocket expenses incurred by it in connection
with this Amendment, including the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel llp, counsel for the Administrative
Agent and (2) paid to the Administrative Agent, for the account of each Lender
that has delivered a counterpart to this Amendment, a consent fee equal to 0.05%
of the aggregate principal amount of the Commitments and outstanding Loans held
by such Lender (in each case, immediately prior to giving effect to the
Amendment and the Incremental Term Facility) (the “Consent Fee”), which, for the
avoidance of doubt, represents the Consent Fee payable pursuant to Section 3(c)
of the Engagement Letter dated as of February 20, 2019, between the U.S.
Borrower and TD Securities (USA) LLC and shall not be paid in addition to such
fee; and


(f)the Borrowers shall have provided to the Administrative Agent or any Lender
all information and documentation reasonably requested in writing at least ten
(10) days prior to the Effective Date by the Administrative Agent or such Lender
for purposes of compliance with the Beneficial Ownership Regulation (as defined
in the Amended Credit Agreement) (which information and documentation shall be
true and correct in all material respects).


Section 4.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to


5

--------------------------------------------------------------------------------







be an original, but all of which when taken together shall constitute a single
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or by email in Adobe “.pdf” format shall be
effective as delivery of a manually executed counterpart hereof.


Section 5.Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 6.Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.


Section 7.Effect of Amendment.
 
(a)On and after the effectiveness of this Amendment, each reference in the
Existing Credit Agreement to “this Credit Agreement”, “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Existing Credit Agreement, shall mean and be a reference to the Existing
Credit Agreement, as amended or waived by this Amendment.


(b)The Existing Credit Agreement and each of the other Loan Documents, in each
case as specifically amended or waived by this Amendment, are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agents under
the Existing Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, or any other provision of the Existing Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. The parties hereto expressly
acknowledge that it is not their intention that this Amendment or any of the
other Loan Documents executed or delivered pursuant hereto constitute a novation
of any of the obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, but rather constitute a
modification thereof pursuant to the terms contained herein. The Existing Credit
Agreement as amended hereby, shall be deemed to be a continuing agreement among
the parties thereto, and all documents, instruments, and agreements delivered,
as well as all Liens created, pursuant to or in connection with the Existing
Credit Agreement and the other Loan Documents shall remain in full force and
effect, each in accordance with its terms (as amended by this Amendment), unless
such document, instrument, or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of this Amendment or such
document, instrument, or agreement or as otherwise agreed by the required
parties hereto or thereto. Each party hereto acknowledges and agrees that the
liens, security interests and assignments created and granted by any Grantor (as
defined in the U.S. Collateral Agreement) under the U.S. Collateral Agreement or
any Pledgor (as defined in the U.S. Law Belgian Pledge Agreement and any Belgian
Security Agreement) that encumber the Collateral (as defined in the Existing
Credit Agreement) shall continue to exist and remain valid and subsisting, shall
not be impaired, extinguished or released hereby, shall remain in full force and
effect, and are hereby ratified, renewed, brought forward, extended, and
rearranged as security for the Obligations (as defined in the U.S. Collateral
Agreement and the U.S. Law Belgian Pledge Agreement, each as amended by this
Amendment) and the Secured Obligations (as defined in the Belgian Receivables
Pledge Agreement, the Belgian Bank Accounts Pledge Agreement, and the Belgian
Share Pledge Agreement, each as amended by this Amendment), as applicable. For
the avoidance of doubt, each of the parties to this Amendment agrees, that, to
the extent that any amendment made to the Existing Credit Agreement pursuant to
this Amendment shall constitute a novation within the meaning of Article 1271 et
seq. of the Belgian


6

--------------------------------------------------------------------------------







Civil Code, then notwithstanding any such novation, all the rights (including in
relation to the Collateral created under the Security Documents) of the Lender
against the Loan Parties shall be maintained in accordance with Article 1278 of
the Belgian Civil Code. This Amendment constitutes a Loan Document.


Section 8.Acknowledgement and Consent.


(a)Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Existing Credit Agreement and this Amendment and consents to
the amendments of the Existing Credit Agreement effected pursuant to this
Amendment. Each Guarantor hereby confirms that each Loan Document to which it is
a party or otherwise bound will continue to guarantee to the fullest extent
possible in accordance with the Loan Documents the payment and performance of
all “Obligations” under each of the Loan Documents to which is a party (as such
term is defined in the applicable Loan Document).


(b)Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.


(c)Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Existing Credit Agreement or any other Loan
Document to consent to the amendments to the Existing Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Existing Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendments to the Existing Credit Agreement.
[Signature Pages Follow]


7

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWERS:                
INGEVITY CORPORATION
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer





INGEVITY HOLDINGS SPRL
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer





GUARANTORS:    
INGEVITY ARKANSAS, LLC
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer







INGEVITY SOUTH CAROLINA, LLC
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer





[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







INGEVITY SERVICES, INC.
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer







INGEVITY VIRGINIA CORPORATION
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer







INGEVITY GEORGIA, LLC
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer





[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT, SWINGLINE
LENDER AND ISSUING BANK:     


WELLS FARGO BANK, N.A.,
as Administrative Agent and Lender
 
 
By:
/S/ DANIEL R. VAN AKEN
 
Name: Daniel R. Van Aken
 
Title: Managing Director

    






[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


Bank of America N.A.,
as a Lender
 
 
By:
/S/ CARLOS MORALES
 
Name: Carlos Morales
 
Title: Director
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:







[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
By:
/S/ ANTJE FOCKE
 
Name: Antje Focke
 
Title: Executive Director
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:









[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


CITIZENS BANK, N.A. (as successor by merger to CITIZENS BANK OF PENNSYLVANIA),
as a Lender
 
 
By:
/S/ DAVID W. DINELLA
 
Name: David W. Dinella
 
Title: Senior Vice President
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:











[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


PNC Bank, National Association,
as a Lender
 
 
By:
/S/ BRANDON K. FIDDLER
 
Name: Brandon K. Fiddler
 
Title: Senior Vice President
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:







[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


SunTrust Bank,
as a Lender
 
 
By:
/S/ CHRIS HURSEY
 
Name: Chris Hursey
 
Title: Director
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:













[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


MUFG Bank, Ltd., (Formerly known as "The Bank of Tokyo-Mitsubishi UFJ, Ltd.),
as a Lender
 
 
By:
/S/ LIWEI LIU
 
Name: Liwei Liu
 
Title: Vice President
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:



[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
By:
/S/ MARK IREY
 
Name: Mark Irey
 
Title: Vice President
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:







[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


TD Bank, N.A.,
as a Lender
 
 
By:
/S/ MICHELE DRAGONETTI
 
Name: Michele Dragonetti
 
Title: Senior Vice President
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:





[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


BMO HARRIS BANK N.A.,
as a Lender
 
 
By:
/S/ JASON DEEGAN
 
Name: Jason Deegan
 
Title: Director
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:



[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


Citibank, N.A.,
as a Lender
 
 
By:
/S/ MICHAEL SAURER
 
Name: Michael Saurer
 
Title: Vice President
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:



[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
 
By:
/S/ MICHAEL FOURNIER
 
Name: Michael Fournier
 
Title: Senior Vice President
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:





[Signature Page to Ingevity Amendment No. 3]



--------------------------------------------------------------------------------







LENDERS:    


GOLDMAN SACHS BANK USA,
as a Lender
 
 
By:
/S/ RYAN DURKIN
 
Name: Ryan Durkin
 
Title: Authorized Signatory
 
 
If a second signature is necessary:
 
 
By:
 
 
Name:
 
Title:







[Signature Page to Ingevity Amendment No. 3]

